         Case 3:20-cv-01253-MEM Document 16 Filed 04/15/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

E. EDWARD ZIMMERMAN,                    :

          Plaintiff                     :   CIVIL ACTION NO. 3:20-1253

    v.                                  :          (MANNION, D.J.)

THE UNITED STATES                       :
GOVERNMENT,
                                        :
          Defendant

                                   ORDER

      Presently before the court is the report and recommendation (“Report”)

of Magistrate Judge Karoline Mehalchick, (Doc. 15), which recommends that

the plaintiff E. Edward Zimmerman’s Amended Complaint, (Doc. 9), be

dismissed without prejudice. No objections to the Report have been filed.

      Even where no objections are made to a report and recommendation,

the court should, as a matter of good practice, “satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.”

Fed.R.Civ.P.72(b), advisory committee notes; see also Univac Dental Co. v.

Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (2010) (citing Henderson v.

Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give

some review to every report and recommendation)). Nevertheless, whether

timely objections are made or not, the district court may accept, not accept,
             Case 3:20-cv-01253-MEM Document 16 Filed 04/15/21 Page 2 of 2




or modify, in whole or in part, the findings or recommendations made by the

magistrate judge. 28 U.S.C. §636(b)(1); M.D.Pa. Local Rule 72.3.

         In her Report, Judge Mehalchick notes that Zimmerman has not

responded to the court’s January 21, 2020 order to show cause, (Doc. 14),

that directed him to provide good cause as to why he had not effected

service. To date, Zimmerman has still not responded to the order.

        The court has conducted a thorough review of all pertinent filings and

finds the Report of Judge Mehalchick to be well-reasoned and well-

supported. As such, the court will adopt the Report in its entirety as the

decision of the court.

        NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

             (1) The Report of Judge Mehalchick, (Doc. 15), is

                 ADOPTED IN ITS ENTIRETY;

             (2) Zimmerman’s Amended Complaint, (Doc. 9), is

                 DISMISSED WITHOUT PREJUDICE; and

             (3) The Clerk of Court is directed to CLOSE THIS CASE.



                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION          United
                                            States District Judge


DATE: April 15, 2021
20-1253-01
